COX, Chief Judge
(dissenting):
The problem in this ease arises from the prosecution’s decision to aggregate several attempted thefts into a total amount that was impossible to steal. This case has no precedential value, nor has it resulted in any meaningful relief for appellee. Because I view the action of the Court of Criminal Appeals to be fair and reasonable, based upon common sense and good judgment, I would affirm.
A rancher has 100 cows and one bull in his herd. A cattle rustler decides to steal them all, but he does not know how many cattle the rancher has. Indeed, some of the cows are expecting calves.
Over the course of a few weeks, the rustler backs up his truck — one that holds 50 cows— and steals as many cows as he can round up and load. Some nights he cannot find any; on a few nights calves are born, thus increasing the size of the herd. Finally, the rustler has rounded up and stolen 100 cows, 49 calves, and one bull. This constitutes the rancher’s entire herd. However, the rustler is not certain of this fact, so he goes back to the ranch two or three more times, just to be certain no more cows have come down out of the hills. If he had found more, he would have stolen them.
Altogether, the rustler made 3 successful trips and 5 unsuccessful trips to the ranch. *379How many cows did he steal? How many did he try to steal?
I have no quarrel with treating each trip to the ranch as a “discrete” offense, ie., as either a theft or an attempted theft. If this. had been done, there would have been three specifications of theft of cattle, 50 each, and 5 specifications of attempted theft of 50 each. Nor do I quarrel with the decision to consolidate the charges.
However, if the prosecutor decides to consolidate the events, then in my judgment, he is limited to one charge of theft of 150 head of cattle and one charge of attempting to steal the 150 head of cattle. No matter how you analyze it, the thief only stole 150 head of cattle. If you are going to attempt to steal everything the victim owns, once you get it all, you have fulfilled the object of your attempts. And, with all due respect to my colleagues, the same is true of theft of money from an ATM. If the thief tries 10 times to get all the money out of the machine, he can be charged with getting it all and with attempting to get it all, but he cannot be charged with attempting to get twice as much as is available.
I completely agree with the commonsense decision of the Court of Criminal Appeals in the present case. This is one of those strange SPECIAL COURTS-MARTIAL where common sense and the law collide in order for the prosecutor to take one criminal escapade, ie., the theft of the victim’s money from an ATM, and make four separate offenses out of the incident, the maximum punishment for which is already limited by the statutory limits on a special court-martial. As noted above, at least the prosecutor did not create a separate specification for each trip to the machine. In my judgment the court below was exercising the unique powers accorded unto them by Article 66(c), Uniform Code of Military Justice, 10 USC § 866(c)(1994), to approve only those charges which, “on the basis of the entire record, should be approved.” See United States v. Foster, 40 MJ 140, 145 n. 5 (CMA 1994). It is interesting to note that Congress did not use the term “can” be approved.
Lastly, there is one matter of concern not addressed in the majority opinion. If we sanction the practice of consolidating a number of attempts into one specification, then permit the prosecution to add up the value of goods in each attempt, there may be times when this results in changing the maximum punishment. For example, two attempts to steal a $60 item, consolidated, would be one attempt to steal $120, thus changing two attempted petty larcenies to one grand larceny. See United States v. Mincey, 42 MJ 376 (1995). This would make no difference under the facts of this case.